Exhibit 10(a)(xiii)
 
Named Executive Officer Salaries
 

              Amount
      (Effective May 1,
 
Name
  2011)    
William R. Johnson
  $ 1,300,000  
Chairman, President, and Chief Executive Officer
       
Arthur B. Winkleblack
  $ 675,000  
Executive Vice President and Chief Financial Officer
       
David C. Moran
  $ 685,000  
Executive Vice President, President & Chief Executive Officer, Heinz Europe
       
C. Scott O’Hara
  $ 680,000  
Executive Vice President, President and Chief Executive Officer, Heinz North
America
       
Michael D. Milone
  $ 625,000  
Executive Vice President Heinz Rest of World, Global ERM and Global
Infant/Nutrition
       



